Title: From Thomas Jefferson to Marcus Garry, 18 July 1824
From: Jefferson, Thomas
To: Garry, Marcus


Sir
Monticello
July 18. 24.
Your favor of the 6th has been duly recieved, and by that I percieve you had not seen an advertisement in the public papers which would have put you in possn of the constn of the University of Virga and the proceedings of it’s visitors. I therefore inclose it as an explanation of the number of professorships to which it is limited and the distribution of the sciences among them neither of which cannot be varied.  it shews also that the measures taken by the Visitors for procuring professors are such as admit noting further to be done respecting appointments until the success of these becomes known to them, which will not be till autumn. be pleased to accept my respectful salutnsTh:J.